Citation Nr: 0705110	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis with thoracotomy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from July 1952 to October 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on this claim.  38 C.F.R. 
§ 4.97 provides a general rating formula for inactive 
pulmonary tuberculosis that was entitled to service 
connection prior to August 20, 1968.  Note 2 to the general 
formula states that following a thoracoplasty, which the 
veteran had, the rating will be for removal of the ribs 
combined with the rating for collapsed lung.  Collapsed lung 
is rated under the General Rating Formula for Restrictive 
Lung Disease (Formula), which is based on pulmonary function 
test (PFT) results.  In this case, the February 2003 
pulmonary functions test results are incomplete.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
respiratory examination to ascertain the 
nature and severity of any residual 
disability due to the service-connected 
inactive pulmonary tuberculosis.  The 
examiner must review the claims folder.  
All necessary tests for rating collapsed 
lung (pneumothorax) should be conducted, 
including FEV-1, FEV-1/FVC, DLCO (SB), 
and maximum oxygen consumption.  If a 
test cannot be performed, the examination 
report must indicate why the test was not 
performed.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



